DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the Remarks filed on 11/30/2021.

Claims 1-11 are presented for examination.

Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OGAWA et al. (US 2015/0081725).


As to claim 1, OGAWA discloses the invention as claimed, including a system for detection and quantification of influence (606, Fig. 6), the system comprising: 
a network sampling processor configured to (601-603, Fig. 6): 
sample information on one or more social media networks (¶0102, “The module 601 is used first to initially sample and mark the obtained social data”; ¶0111; ¶0112; ¶0213, “determines a sample list of topics (e.g. T₁ (U₁)-TN(U₁)))) for each user (e.g. user U₁) based on social networking activity and associate with the respective user (e.g. user U₁)”); 
a narrative discovery processor configured to (604-605, 610, Fig. 6): 
receive sampled information from the network sampling processor (¶0111, “the active receiver module initially samples the social data”; ¶0112, “the active receiver module samples the social data using an intermediate definition sample rate (e.g. using 601).  At block 705, the active receiver module samples the social data”), and in response thereto identify a narrative related to a subset of information sampled by the network sampling processor (¶0103, “identify and extract other data associated with the social data including, for example: the time or date, or both, that the social data was published or posted; hashtags; a tracking pixel; a web bug, also called a web beacon, tracking bug, tag, or page tag; a cookie; a digital signature; a keyword…”; ¶0131, “identifies: frequently used keywords, frequently used keyword pairs, frequently used hashtags, frequently used links (e.g. URLs)”; ¶0213, “collecting a sample of social ₁ provide filtered topics)”; ¶0223, “the sample will be taken from their recent tweets to get an accurate picture of their current interests and preferences”); and 
an influence quantification processor configured to (103, 105, Figs. 3-4): 
receive information related to the narrative and to process the information via a network causal inference process to quantify influence of the narrative on the one or more social media networks (¶0077, “determine the scheduling or timing for when the composed data should be transmitted. Location of targeted readers will also be used to determine the language of the composed social data and the local time at which the composed social data should be transmitted”; ¶0079; ¶0099, “The active receiver module may include analytic filters to eliminate unwanted information, machine learning to detect valuable information, and recommendation engines to quickly expose important conversations and social trends”; ¶0119, “The inputted data markers can also be used during the analysis operations and the relationship determining operations to detect trends and sentiment”; ¶0131, “the keywords, keyword pairs, hashtags and links can be ordered from most frequently used to least frequently used. The top n most frequently results will be displayed on the GUI”; ¶0143, “the most influential user in this network”; ¶0157, “near real time results of influencers have been produced when analysing the entire social network platform of Twitter”; ¶0186, “In context of a topic, an influencer is an individual or entity represented in the social data network that: is considered to be interested in the topic or generate content about the topic”; ¶0188, “using weighted edges to identify top influencers and their communities, the network links are weighted to create a notion of link importance and further, external sources are identified and incorporated into the social data network”; ¶0189; ¶0201, “Each additional activity (e.g. reply, repost, mention) between two users will increase the edge weight to a maximum weighting value of 4.0”; ¶0208, “Using the weighted edges or connections, influencers may be more accurately identified as well as each influencer's score (e.g. weighted PageRank score)”; ¶0246, “the active receiver analyzes the data based frequency, amplitude and timing…”; ¶0246; ¶0248; ¶0327, “The active transmitter module 105 is configured to automatically recommend the best time or an appropriate time to send/transmit the composed social data”; ¶0358). 

As to claim 2, OGAWA discloses the system of claim 1, wherein the network sampling processor is further configured to: identify a context of interest; and sample the information on the one or more social media networks to generate a subset of the information related to the context of interest (¶0186, “In context of a topic, an influencer is an individual or entity represented in the social data network that: is considered to be interested in the topic or generate content about the topic; has a large number of followers (e.g. or readers, friends or subscribers), a significant percent of which are interested in the topic; and has a significant percentage of the topic-interested followers that value the influencer's opinion about the topic”; ¶0213). 

As to claim 3, OGAWA discloses the system of claim 1, wherein the influence quantification processor is further configured to: in response to the quantified influence of the narrative exceeding a predefined threshold, alert one or more network administrators about the narrative (1205, Fig. 12; 1304, Fig. 13; ¶0136, “if the ‘max reach’ parameter has been selected (e.g. by the user), then the active receiver identifies users that are experts in Topic A, have an interest in B, and also maximize the number of unique followers of a predetermined number n of experts”; ¶0138; ¶0152, “the value or threshold for the degree of connectedness used to separate one community from another can be pre-defined”). 

wherein the influence quantification processor is further configured to: generate actionable information related to the narrative having the quantified influence exceeding the predefined threshold; and transfer the actionable information to the one or more network administrators (1205, Fig. 12; 1304, Fig. 13; Fig. 14; ¶0136, “if the ‘max reach’ parameter has been selected (e.g. by the user), then the active receiver identifies users that are experts in Topic A, have an interest in B, and also maximize the number of unique followers of a predetermined number n of experts”; ¶0138; ¶0139, “the server determines which of the experts have the largest number of followers and that do not currently follow the specific user account. In an example embodiment, the server identifies the top n experts with the largest number of followers”; ¶0152, “the value or threshold for the degree of connectedness used to separate one community from another can be pre-defined”). 

As to claim 5, OGAWA discloses the system of claim 1, further comprising: a network interface configured to: connect the one or more social media networks via an internet (Fig. 3; ¶0003, “In recent years social media has become a popular way for individuals and consumers to interact online (e.g. on the Internet)”; ¶0006, “a social communication system interacting with the Internet or a cloud computing environment”). 

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, OGAWA discloses a method for detection and quantification of influence (606, Fig. 6), the method comprising: 
collecting information from one or more social media networks (401, Fig. 4; 701, Fig. 7; ¶0048, “obtaining or receiving social data. The obtained or received social data can be used in, for example, but is not limited to, the context of continuous social communication”; ¶0063);   
identify a context of interest (¶0018, “identifying user that interest in a topic”; ¶0223, “the sample will be taken from their recent tweets to get an accurate picture of their current interests and preferences”); 
sampling the information collected from the one or more social media networks to generate a subset of the information related to the context of interest (¶0213, “collecting a sample of social networking posts (e.g. Tweets for Twitter users) having a pre-defined sample size… the active receiver identifies and filters out irrelevant topics by performing text processing for each User's list of topics (e.g. for user U₁ provide filtered topics)”; ¶0223, “the sample will be taken from their recent tweets to get an accurate picture of their current interests and preferences”);
identifying one or more narratives contained within the generated subset of information and related to the context of interest (¶0103, “identify and extract other data associated with the social data including, for example: the time or date, or both, that the social data was published or posted; hashtags; a tracking pixel; a web bug, also called a web beacon, tracking bug, tag, or page tag; a cookie; a digital signature; a keyword…”; ¶0131, “identifies: frequently used keywords, frequently used keyword pairs, frequently used hashtags, frequently used links (e.g. URLs)”; ¶0213); and 
quantifying influence of the one or more identified narratives on the context of interest  (¶0077, “determine the scheduling or timing for when the composed data should be transmitted. Location of targeted readers will also be used to determine the language of the composed social data and the local time at which the composed social data should be transmitted”; ¶0079; ¶0099, “The active receiver module may include analytic filters to eliminate unwanted information, machine learning to detect valuable information, and recommendation engines to quickly expose important conversations and social trends”; ¶0119, “The inputted data markers can also be used during the analysis operations and the relationship determining operations to detect trends and sentiment”; ¶0131, “the keywords, keyword pairs, hashtags and links can be ordered from most frequently used to least frequently used. The top n most frequently results will be displayed on the GUI”; ¶0143, “the most influential user in this network”; ¶0157, “near real time results of influencers have been produced when analysing the entire social network platform of Twitter”; ¶0186, “In context of a topic, an influencer is an individual or entity represented in the social data network that: is considered to be interested in the topic or generate content about the topic”; ¶0188, “using weighted edges to identify top influencers and their communities, the network links are weighted to create a notion of link importance and further, external sources are identified and incorporated into the social data network”; ¶0189; ¶0201, “Each additional activity (e.g. reply, repost, mention) between two users will increase the edge weight to a maximum weighting value of 4.0”; ¶0208, “Using the weighted edges or connections, influencers may be more accurately identified as well as each influencer's score (e.g. weighted PageRank score)”; ¶0246, “the active receiver analyzes the data based frequency, amplitude and timing…”; ¶0246; ¶0248; ¶0327, “The active transmitter module 105 is configured to automatically recommend the best time or an appropriate time to send/transmit the composed social data”; ¶0358). 

As to claim 9, it is rejected for the same reasons set forth in claim 3 above. 

As to claim 10, OGAWA discloses the method of claim 8, wherein quantifying the influence of the one or more identified narratives comprises evaluating at least one of content-based information and account-based information (¶0058, “The stream data is analyzed and used to intelligently determine content composition and intelligently determine who, what, when, and how the composed messages are to 

As to claim 11, OGAWA discloses the method of claim 8, wherein collecting information comprises one or more of: (a1) observing interactions between one or more accounts on one or more social media networks interact (¶0120, “such that content posted by the second user account is published for the first user account to read, consume, etc. For example, when a first user follows a second user, the first user (i.e. the follower) will receive content posted by the second user”); (a2) collecting information related to two or more concepts being used together on one or more social media networks (¶0060, “identifies at least two concepts and identifies a relationship between the at least two concepts”; ¶0106; ¶0364); (a3) collecting content-based information (¶0298, “Content determination includes deciding what information to mention in the text”); and (a4) collecting account-based information (¶0121, “the social data further includes the user account ID or user name, a description of the user or user account”; ¶0301).

Response to Arguments
Applicant's arguments filed on 11/30/2021 have been fully considered but they are not persuasive.

	Examiner respectfully disagrees. Paragraph [0043] of Applicant’s Specification describes the term narrative as follows:
	[0043] As used herein, the term "narrative" is used to describe a particular 
topic or a sequence of events that is propagated in one or more social media 
networks.  A narrative generally delivers a story, message or implication 
within a specific "context" (i.e., the circumstances that form the setting for 
an event, statement, or idea and in terms of which the event, statement, or 
idea can be fully understood).  A narrative in social media networks may be 
identified by hashtags, keywords, hyperlinks, actors, locations, or a 
combination of these elements (emphasis added).

Based on the passages above, the narrative can be interpreted to include topic, events, message, story, hashtags, keywords, hyperlinks, actors, or locations.

In addition, paragraph [0097] of Applicant’s Specification discloses quantifying
influence…including the timing of the tweets and the position of the influencer in the network:
[0097] Illustrative analysis using real data is described below. The proposed causal inference approach aims to quantify influence by accounting for 
causal narrative propagation over the entire network, including the timing of 
the tweets and the position of the influencer in the network.  The approach 
also accounts for several potential confounders (e.g., community membership, 
popularity) and removes their effects from the causal estimation.  The impact 
of an individual account on the narrative network (e.g., FIG. 3 and FIG. 8) is 
defined as the average (per node) number of additional tweets generated by its 
participation. This impact is estimated using a network causal inference 
framework described in conjunction with FIG. 6.

Ogawa explicitly discloses active receiver module and active transmitter module (i.e., influence quantification processor; 103, 105, Figs. 3-4). The modules are configured to identify and analyze social media data/message, keywords, hashtags, hyperlinks (i.e., narrative) transmitted over the social media network (Fig. 4; ¶0060, “The active receiver module 103 also analyses the received social data to identify relationships amongst the social data”; ¶0119, “a car branding organization inputs the data marker "SUV" when an image of an SUV is obtained from the sampling process, or when a text message has at least one of the words "SUV", "Jeep", "4.times.4", "CR-V", "Rav4", and "RDX"…”; ¶0131, “the active receiver 103 identifies: frequently used keywords, frequently used keyword pairs, frequently used hashtags, frequently used links (e.g. URLs)”; ¶0133; ¶0136). 
Ogawa discloses that the active transmitter module 105 receives information related to the narrative (¶0077, “Markers, such as number of clicks, number of forwards, time trackers to determine length of time the composed social data is viewed, etc.”; ¶0076, “receive feedback regarding the composed social data 405”; ¶0131, “the keywords, keyword pairs, hashtags and links can be ordered from most frequently used to least frequently used. The top n most frequently results will be displayed on the GUI”; .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        December 3, 2021